Citation Nr: 1732350	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  16-02 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a dental disorder for the purpose of obtaining VA compensation.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1955 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied service connection for a dental disorder.  A claim for service connection for a dental disorder was received in June 2013.

A June 2017 VA examination report has been associated with the claims file after the January 2016 statement of the case.  While the most recent statement of the case does not include review of this evidence, it pertains to an issue not currently in appellate status before the Board (an increased disability rating for bilateral hearing loss).  This evidence is not relevant to the issue decided below - i.e., service connection for a dental disorder for compensation purposes; therefore, the Veteran is not prejudiced by the Board promulgating a decision without agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.      

The Veteran filed a claim for service connection for a dental disorder in June 2013.  At the April 2017 Board hearing, the Veteran indicated that he intended the claim to also raise the issue of service connection for a noncompensable dental disability for the purposes of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 (2016).  See April 2017 Board hearing transcript at 25.  The U.S. Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  As the claim was filed prior to March 24, 2015, it did not need to be filed on a specific form.  Cf. 38 C.F.R. § 3.155(a) (2016).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, specifically referral of the claim for dental treatment to the appropriate VA Medical Center (VAMC).  38 C.F.R. § 19.9(b) (2016).  

Finally, with respect to the claim for an increased disability rating for the service-connected bilateral hearing loss, see April 2017 application for disability compensation and related  compensation benefits (on a VA Form 21-526EZ), it is clear from the claims file that the AOJ is actively developing this claim prior to adjudication.  The Board finds that referring this issue to the AOJ would be needlessly redundant.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016). 


FINDINGS OF FACT

1.  The Veteran received dental treatment during active service, including treatment for carious teeth and periodontal scaling, fillings, tooth extractions, and apical surgery for teeth 7 through 10 with crowns placed.

2.  There was no dental trauma and/or disease during service resulting in bone loss of the maxilla or mandible.

3.  The Veteran does not have a current dental disorder for VA compensation purposes.


CONCLUSION OF LAW

The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2016). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran submitted a fully developed claim (FDC) in June 2013.  The notice that accompanies the FDC form informed the Veteran what evidence is required to substantiate a claim for service connection, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  See June 2013 application for disability compensation and related compensation benefits (on a VA Form 21-526EZ).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.       
 
VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, a VA examination report, copies of the June 2014 decision review officer (DRO) and April 2017 Board hearing transcripts, and lay statements.  While the Veteran reported receiving dental treatment immediately after service separation through his employer, the Veteran has indicated that these private treatment records had been destroyed.  See January 2016 substantive appeal (on a VA Form 9), April 2017 Board hearing transcript at 8.  As such, the Board finds that VA has made every reasonable effort to obtain all records relevant to the issue on appeal. 

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in May 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).       

In a May 2015 written statement, the Veteran reported that the VA examiner was extremely confused about the purpose of the examination and did not have historical data available to review.  The Veteran reported that he had to fax the VA examiner a copy of his dental records from pre, during, and post service.  In a January 2016 substantive appeal (on a VA Form 9), the Veteran contended that the VA examiner was "fearful of not stating periodontal disease" and appeared "somewhat distraught in reading the direction from VA with its mandatory requirement to report periodontal disease."  At the April 2017 Board hearing, the Veteran testified that the May 2015 VA examiner indicated he had specifically been directed to diagnosis periodontal disease and was not provided with any medical records.  See Board hearing transcript at 14-15. 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  The Veteran has not provided a specific reason to call into question the professional competence of the May 2015 VA examiner; therefore, the VA examiner is presumed competent.  See Rizzo, 580 F.3d at 1290-1291.  

Next, while the Veteran contended that the VA examiner did not have any medical records to review, the VA examiner specifically noted review of the claims file and the complete service treatment dental records from 1959 to 1959.  In fact, the VA examiner references specific in-service dental treatment in the May 2015 VA examination report.  

With respect to the Veteran's contention that the May 2015 VA examiner was directed to simply diagnosis periodontal disease so that the file could be closed or in some manner coerced to render an inappropriate diagnosis or opinion, the Board finds that this allegation is not supported by the evidence of record.  The April 2015 examination instructions directed the VA examiner to opine whether the Veteran has a diagnosis of a residual of abscess that is at least as likely as not incurred in or caused by the in-service dental treatment.  Specific pieces of evidence were brought to the VA examiner's attention, but it is noted that review of the record was not restricted to this evidence.  

Review of the May 2015 VA examination report notes that if periodontal disease is the only diagnosis found, then proceed to the signature section at the end of the VA examination as this disease is not considered disabling for VA purposes.  However, the VA examiner also recorded diagnoses of caries and an apicoectomy and so completed the entire examination and rendered the requested opinion.  The Veteran has not provided any specific evidence to support the contention that VA or the VA examiner somehow operated in bad faith in requesting the VA examination or in any way attempted to taint the VA examiner's diagnoses and resultant opinion.  

The Board finds that the May 2015 VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The May 2015 VA examiner personally interviewed and examined the Veteran, including eliciting a history and provided opinions with supporting rationale.  

The Veteran and his spouse testified at a hearing before the Board in April 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of	 (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran what was generally required for service connection for a dental disorder for compensation purposes.  

As the Veteran and his spouse presented evidence of symptoms of the current dental disabilities, testimony as to the onset of the reported symptoms and in-service dental treatment, and there is additionally medical evidence reflecting on the etiology of the claimed dental disorders, there is no overlooked, missing, or outstanding evidence that might substantiate this claim.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.    

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.      § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection for a Dental Disorder for Compensation Purposes 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2016).  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.

Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays, 5 Vet. App. 302.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2016).  38 C.F.R. § 3.381(a) (2016).  As noted in the introduction above, the Board is referring the issue of service connection for a noncompensable dental disability for the purposes of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 for initial AOJ jurisdiction.  

The Veteran seeks service connection for a dental disorder.  Specifically, the Veteran contends that the poor quality of dental work he received during service resulted in continued post-service loss of teeth and gum replacements.  See March 2014 written statement.  In a March 2014 notice of disagreement, the Veteran reported sustaining a single tooth abscess that caused a full mouth infection during service.  The Veteran reported that he attempted to see a dentist on a Friday, but was told to come back on Monday because the dentist had already left.  The Veteran reported that this delay resulted in emergency dental surgery.  The Veteran reported undergoing the same dental surgery within one year of service separation.  See also June 2014 DRO hearing transcript at 3-9, April 2017 Board hearing transcript.   

In the January 2016 substantive appeal (on a VA Form 9), the Veteran contended that the in-service dentist told him that it was against the rules to perform dental repair within 100 days of service separation, but if he "would agree to not disclose the situation that he would make everything okay."  The Veteran contended that the failure of the dentist to respond to the in-service dental situation in a timely and preventable timeframe caused the post-service teeth and gum loss as well as periodontal disease.  The Veteran reported that a private dentist (who is now deceased) indicated that the post-service dental problems were because of the activities and failure of corrective action during service.  The private dentist purportedly told the Veteran that he would eventually lose all his teeth and develop gum problems along with the future onset of periodontal disease due to the in-service dental treatment. 

Upon review of all the evidence of record, the Board finds that the Veteran is not entitled to service connection for a compensable dental disorder.  Service treatment dental records document extensive complaints and treatment, including treatment for carious teeth and periodontal scaling, fillings, tooth extractions, and apical surgery for teeth 7 through 10 with crowns placed.  The September 1959 service separation physical examination report notes that the Veteran was missing teeth 5, 12, 16, 18, 19, 20, and 30.  The report notes remarks and additional dental defects and diseases as Type III, Class 1.    

Despite this in service dental treatment, the evidence of record is unremarkable for any compensable dental condition ("Class I" eligibility).  See 38 C.F.R. § 17.161(a).  The evidence of record does not reflect any notations for or diagnoses of loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916; see also May 2015 VA examination report.  In addition, there is no evidence of record that there is loss of teeth due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  

The May 2015 VA examination report notes diagnoses of periodontal disease, caries (tooth decay/cavities) from 1955 to 1959, and an apicoectomy in 1959.  An apicoectomy (also known as apico surgery) is an "excision of the apical portion of a tooth through an opening made in the overlying labial, buccal, or palatal alveolar bone" and is also known as a root resection or amputation.  See Dorland's Illustrated Medical Dictionary 117 (31st ed. 2007).  

At the May 2015 VA examination, the Veteran reported seeking treatment during service due to pain on an upper front tooth, but no one was available at the dental clinic.  The Veteran reported worsening pain and facial swelling over the next two days, which led to the four upper front teeth being surgically opened for drainage.  The teeth were treated and crowns were prepared and placed on teeth 7 through 10.  The Veteran reported continuing dental problems post-service resulting in additional loss of teeth.  

The May 2015 VA examiner noted loss of teeth due to periodontal disease.  There was no pathology to render a diagnosis for the claimed dental disorder status post abscess.  The VA examiner noted that the service treatment dental records documented many in-service fillings, including deep fillings on teeth 7 through 10, periodontal scaling, and the August 1959 apical surgery for teeth 7 through 10 with crowns subsequently prepared and placed.  The VA examiner noted that the Veteran had all his teeth when entering service and was seen by dentists regularly during service for fillings and cleanings.  The VA examiner noted that the in-service dental infection occurred because of deep decay in the front teeth.  The VA examiner noted that the Veteran continued to see dentists in the 50 years since service separation and ended up losing his teeth.  The VA examiner opined that, while there was an absence of post military records, it could be assumed that the Veteran lost his teeth due to periodontal disease.      

The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  The avulsed and extracted teeth do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381 (replaceable missing teeth and treatable carious teeth are not disabilities for compensation purposes).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  

As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, or due to disease other than periodontal disease or caries, the Veteran is not shown to have a dental disability subject to VA compensation.  See service treatment dental records, May 2015 VA examination report.  Nor has the Veteran advanced that he has any such loss.  

The Board has carefully considered the Veteran's contention that the delay in treating the tooth infection during service resulted in loss of teeth and periodontal disease, and that he should be compensated accordingly.  Regarding whether such an injury was actually sustained in service, the Board need not address the credibility of this assertion, as it is ultimately not germane to this issue.  Even assuming, arguendo, the Veteran was delayed in receiving treatment for the in-service tooth infection, the weight of the evidence is against a finding that he sustained any bone loss of the maxilla or mandible, as is required for the award of compensation for dental trauma and/or treatable carious teeth.  See 38 C.F.R.	 §§ 3.381, 4.150.  

As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder for compensation purposes must be denied as a matter of law.  Sabonis v. Brown,	 6 Vet. App. 426, 430 (1994).  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, such issue has been referred to the AOJ for initial adjudication.


ORDER

Service connection for a dental disorder for compensation purposes is denied.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


